Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  October 24, 2017                                                                                     Stephen J. Markman,
                                                                                                                 Chief Justice

  154109                                                                                                    Brian K. Zahra
                                                                                                    Bridget M. McCormack
                                                                                                          David F. Viviano
                                                                                                      Richard H. Bernstein
                                                                                                             Joan L. Larsen
  PEOPLE OF THE STATE OF MICHIGAN,                                                                        Kurtis T. Wilder,
            Plaintiff-Appellee,                                                                                       Justices

  v                                                                 SC: 154109
                                                                    COA: 331894
                                                                    Wayne CC: 08-003328-FC
  KEITH BERNARD SMITH,
           Defendant-Appellant.

  _________________________________________/

          On order of the Court, the application for leave to appeal the June 27, 2016 order
  of the Court of Appeals is considered, and it is DENIED, because we are not persuaded
  that the question presented should be reviewed by this Court.

        WILDER, J., did not participate because he was on the Court of Appeals panel.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           October 24, 2017
           t1017
                                                                               Clerk